Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral                 Mar 31 2014, 8:02 am
estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                         ATTORNEY FOR APPELLEE:

JEREMY L. REIDY                                 JEFFREY G. RAFF
MICHAEL S. GALLO                                Fort Wayne, Indiana
Barnes & Thornburg, LLP
Fort Wayne, Indiana


                              IN THE
                    COURT OF APPEALS OF INDIANA

MICHAEL J. BERMES,                              )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )      No. 35A02-1308-PL-694
                                                )
G. K. CAMBRAY & COMPANY, INC.,                  )
GREGORY K. CAMBRAY d/b/a CAMBRAY &              )
ASSOCIATES, INC., and LAURI MASSOTH,            )
                                                )
       Appellees-Plaintiffs.                    )


                    APPEAL FROM THE HUNTINGTON CIRCUIT COURT
                            The Honorable Thomas Hakes, Judge
                              Cause No. 35C01-1209-PL-819


                                      March 31, 2014

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                                  STATEMENT OF THE CASE

        Appellant-Defendant, Michael J. Bermes (Bermes), appeals the trial court’s

judgment in favor of Appellees-Plaintiffs, G.K. Cambray & Company, Inc. (G.K.

Cambray), Gregory K. Cambray d/b/a Cambray & Associates, Inc.,1 and Lauri Massoth

(Massoth).

        We affirm.

                                               ISSUES

        Bermes raises three issues on appeal, two of which we find dispositive and restate

as the following:

         (1) Whether the trial court erred in determining that G.K. Cambray held a valid

             mechanic’s lien (Mechanic’s Lien) against Bermes; and

         (2) Whether the trial court erred in concluding that G.K. Cambray did not commit

             a deceptive act because the agreement between G.K. Cambray and Bermes is

             not governed by the Indiana Home Improvement Contracts Act (the HICA).

                           FACTS AND PROCEDURAL HISTORY

        In early 2011, Bermes began constructing a new home for his family in Andrews,

Indiana. Throughout the building process, Bermes acted as his own general contractor.

When the house was near completion, Bermes’ drywall subcontractor referred Bermes to

G.K. Cambray, an Indiana corporation that sells and installs carpet and other types of



1
  Bermes dismissed his counterclaim against Gregory K. Cambray at trial; thus, Cambray is not a party to
this appeal.

                                                   2
flooring. On Labor Day of 2011, Bermes went to G.K. Cambray’s office showroom in

Fort Wayne. A sign on the building’s exterior identified the business as “Cambray &

Associates.” (Appellant’s App. p. 61). Massoth, an employee of G.K. Cambray, consulted

with Bermes regarding the various materials, installation, and design services Bermes

would need for his new home.

       On October 17, 2011, based on Bermes’ flooring and tile selections, Massoth

submitted a written proposal of the materials and the cost estimate to Bermes, which

provided that G.K. Cambray would furnish the carpet, the hardwood flooring, and the tile

for a total cost of $24,702. The proposal included the cost of carpet installation. In order

to reduce Bermes’ expenses, Massoth recommended a subcontractor, John Clendenen

(Clendenen), to complete the “hard surface labor.” (Appellant’s App. p. 88). The parties

agreed that Massoth would coordinate the paperwork and scheduling with Clendenen, but

Bermes would contract directly with Clendenen for his installation services. On November

9, 2011, Bermes signed the proposal. Following Bermes’ approval, Massoth ordered the

necessary materials and scheduled the installation.

       By approximately February 1, 2012, G.K. Cambray had installed the carpet and had

delivered the tile for Clendenen to install. On February 6, 2012, G.K. Cambray sent an

invoice to Bermes for $24,701.77. Soon thereafter, Bermes requested that G.K. Cambray

also install carpet in the lower level of his home. G.K. Cambray completed the additional

work and sent Bermes an invoice on February 28, 2012 for $3,788.37.

       At the end of February 2012, Bermes moved into his newly constructed home.

Around that same time, Clendenen completed the tile installation and sent a final invoice

                                             3
to Bermes for $3,057.30. Bermes was dissatisfied with the quality of Clendenen’s work,

and he contacted Massoth to request her assistance in resolving the issue. On March 6,

2012, Bermes met with Massoth and Clendenen at G.K. Cambray’s office. To settle the

dispute, Clendenen agreed to reduce the amount owed to $2400, which Bermes then paid,

and Clendenen signed a lien waiver in Bermes’ favor. After the meeting, Massoth

requested that Bermes remit a payment on his outstanding invoices; Bermes wrote a check

to G.K. Cambray for $15,000.

       Also at this time, Massoth and Bermes discussed an issue regarding Bermes’ tile

order. Bermes had requested that Massoth eliminate some backsplash tile from the design,

and, in so doing, Massoth had also mistakenly eliminated the decorative shower tile from

the proposal. To remedy this error, Massoth agreed that if Bermes would pay for the cost

of the decorative shower tile, she would not charge a labor fee for its installation. Massoth

commissioned another subcontractor, Carl Neuhaus (Neuhaus), to install the omitted

decorative shower tile. During a meeting with Massoth and Neuhaus at his house, Bermes

requested that Neuhaus make several corrections to Clendenen’s “substandard work” as

well. (Transcript p. 84). A few months later, Bermes informed Massoth that the corrective

work was complete.

       On July 9, 2012, G.K. Cambray sent Bermes an account statement reflecting a

balance of $13,490.14. The following week, on July 16, 2012, G.K. Cambray invoiced

Bermes for $3,060.34 for the additional repair work completed by Neuhaus. When Bermes

received the statement, which indicated that his payment was past due, he contacted G.K.

Cambray and requested that Massoth adjust the invoice to reflect a credit of $650 “for the

                                             4
removal of the [glass] doors that was required for [Neuhaus] to do the work on the tile”

and to delete the past due notation. (Tr. p. 90). Because Bermes did not receive a revised

invoice, he never paid G.K. Cambray the remaining balance of $16,550.48.

       On August 1, 2012, G.K. Cambray filed a Sworn Statement of Intention to Hold a

Lien (Lien Notice) with the Huntington County Recorder. The Lien Notice provided that

G.K. Cambray intended to hold a mechanic’s lien against Bermes’ real property, including

“all buildings, other structures and improvements on it or connected with it[,]” for

$16,550.48 owed for “labor and material for carpet and tile installation.” (Appellant’s App.

p. 13). In response, on August 6, 2012, Bermes served G.K. Cambray with a Notice of

Deceptive Act, alleging that G.K. Cambray had violated the HICA.

       On September 25, 2012, G.K. Cambray filed a Complaint with the trial court,

seeking to foreclose on the Mechanic’s Lien and requesting that Bermes’ property be sold

to satisfy the unpaid invoices. On November 21, 2012, Bermes counterclaimed, alleging

that G.K. Cambray had engaged in poor workmanship and deceptive conduct. Namely,

Bermes averred that G.K. Cambray had failed to provide him with a written contract

pursuant to the HICA and that Massoth had misrepresented the name of the company. In

addition, Bermes asserted a claim for slander of title and sought a declaratory judgment

regarding whether G.K. Cambray was entitled to a Mechanic’s Lien on Bermes’ property.

       On November 29, 2012, G.K. Cambray filed a motion to dismiss Bermes’

counterclaim for failure to state a claim under Indiana Trial rule 12(B)(6). Specifically,

G.K. Cambray asserted that Bermes was not entitled to relief because he filed his

counterclaim against Gregory K. Cambray d/b/a Cambray & Associates, Inc., who was not

                                             5
an opposing party. On November 30, 2012, Bermes filed a motion for summary judgment.

According to Bermes, “[t]he undisputed facts show that there was no written contract[,]”

and G.K. Cambray was “not the party that performed labor or services at the real estate.”

(Appellant’s App. pp. 36-37). Following a hearing on February 19, 2013, the trial court

denied Bermes’ motion for summary judgment. On April 5, 2013, Bermes filed a motion

to strike G.K. Cambray’s motion to dismiss his counterclaim and requested that the trial

court enter default judgment in his favor. On April 25, 2013, the trial court denied Bermes’

motions to strike and for default judgment but granted Bermes permission to amend his

counterclaim.

       On May 21, 2013, the trial court conducted a bench trial. On July 16, 2013, the trial

court entered judgment in G.K. Cambray’s favor. The trial court issued specific findings

of fact and conclusions of law and ordered Bermes to pay G.K. Cambray $16,550.48, plus

attorney’s fees and prejudgment interest for a total of $23,032. Additionally, the trial court

concluded that G.K. Cambray held a valid Mechanic’s Lien, which the trial court ordered

to be foreclosed and that Bermes’ real estate be sold at a sheriff’s sale to satisfy the

judgment.

       Bermes now appeals. Additional facts will be provided as necessary.

                             DISCUSSION AND DECISION

                                   I. Standard of Review

       When a trial court enters specific findings of fact and conclusions of law, our court

will uphold the trial court’s judgment unless it is clearly erroneous. Mullis v. Brennan, 716

N.E.2d 58, 62 (Ind. Ct. App. 1999). On review, we will find clear error if the evidence

                                              6
fails to support the trial court’s factual findings or if those findings do not support the

judgment. Id. We will consider only the evidence, along with any reasonable inferences

derived therefrom, most favorable to the trial court’s judgment. Id. We will neither

reweigh the evidence nor judge the credibility of witnesses. Id.

                                II. Mechanic’s Lien Statute

       Bermes initially claims that the trial court erred because G.K. Cambray did not hold

a valid Mechanic’s Lien. The Mechanic’s Lien Statute provides that any contractor or

other person who performs labor or furnishes the materials or equipment for “the erection,

alteration, repair, or removal of” a house, if uncompensated, may obtain a lien on the

building or real property “to the extent of the value of any labor done or the material

furnished.” Ind. Code § 32-28-3-1(a)-(b). In order to procure a mechanic’s lien, a party

must file a sworn “statement and notice of intention to hold a lien” specifying the amount

claimed, the name and address of the claimant, the name and address of the property owner,

and a legal description of the real property. I.C. § 32-28-3-3(c).

       Mechanic’s liens are a statutory creation in derogation of the common law. Ford v.

Culp Custom Homes, Inc., 731 N.E.2d 468, 472 (Ind. Ct. App. 2000), trans. denied.

Accordingly, we must strictly construe the statutory provisions. Id. Bermes contends that

G.K. Cambray’s Lien Notice contravenes the statute because it misidentifies the claimant,

overstates the amount owed, and is grounded in void contracts.

                                   A. Named Claimant

       First, Bermes asserts that the Mechanic’s Lien is invalid because the Lien Notice

identifies the claimant as “GK Cambray & Company, Inc.” (Appellant’s App. p. 13).

                                             7
Specifically, Bermes argues that he contracted with Cambray & Associates, and G.K.

Cambray failed to prove “that Bermes knew that [G.K. Cambray] and ‘Cambray &

Associates, Inc.’ were the same entity.” (Appellant’s Br. p. 21). Strict adherence to the

Mechanic’s Lien Statute requires that a lien notice set forth “the name and address of the

claimant.” I.C. § 32-28-3-3(c)(2). In general, “[h]ypertechnicalities should not be used to

frustrate the remedial purpose of mechanic’s liens.” Logansport Equipment Rental, Inc. v.

Transco, Inc., 755 N.E.2d 1135, 1137 (Ind. Ct. App. 2001). It is also well-settled that, to

be entitled to a mechanic’s lien, the named claimant must have personally performed the

work or furnished the materials. Ford, 731 N.E.2d at 475.

       The Mechanic’s Lien Statute provides that it is sufficient for strict adherence if the

owner’s name and the legal description of the property are “substantially as set forth in the

latest entry in the transfer books . . . .” I.C. § 32-28-3-3(c). Likewise, our court has

previously determined that the substantial compliance standard equally applies with respect

to the claimant’s name and address. See Von Tobel Corp. v. Chi-Tec Const. & Remodeling,

Inc., 994 N.E.2d 1215, 1218-19 (Ind. Ct. App. 2013), reh’g denied. In assessing

       [w]hether there has been substantial compliance by the lien claimant depends
       upon the degree of non-compliance with the letter of the statute, the policy
       which underlies the particular statutory provision in question, and the
       prejudice which may have resulted to either the owner of the property or
       other third parties who have an interest in the real estate.

Logansport Equipment Rental, Inc., 755 N.E.2d at 1137. The policy objectives of filing a

lien notice are twofold: “(1) to provide the record titleholder of the property with notice

that a mechanic’s lien has been placed upon the real estate; and (2) to put third party

purchasers and money lenders on notice of the same fact.” Id.

                                             8
       Bermes maintains that “[i]t was [G.K. Cambray’s] sole obligation to strictly follow

the provisions of the Mechanic’s Lien Statute and it failed to do so” by designating the

wrong lien claimant, which exceeds a mere “hypertechnicality.” (Appellant’s Br. pp. 19,

22). The record in this case reflects, and G.K. Cambray does not dispute, that Massoth

referred to G.K. Cambray as Cambray & Associates, the sign on the building’s exterior

denotes the business as Cambray & Associates, and the letterhead on the signed project

proposal says Cambray & Associates. However, the trial court found “no evidence that

[G.K.] Cambray’s use of abbreviated business names was part of a scheme, artifice, or

device intended to defraud or mislead Bermes or that Bermes was defrauded or misle[]d.”

(Appellant’s App. p. 9). During the trial, Massoth testified that G.K. & Cambray has

conducted business using the “shortened form of the company name” simply for marketing

purposes and convenience. (Tr. p. 56). As Massoth explained, every product order entails

“a long process . . . [s]o to simplify it[,] it’s always easier to keep [the company’s name] a

little shorter.” (Tr. p. 11).

       In insisting that he did not authorize G.K. Cambray to perform any work in his

house, Bermes relies on Mullis, 716 N.E.2d at 61, where, following an agreement to build

a room addition, the homeowner became dissatisfied with the contractor’s work and

withheld further payments until the contractor remedied the problems. In response, the

contractor left the project unfinished.     Id.   The contractor, under the name of his

corporation—MBC—as the claimant, filed a mechanic’s lien against the homeowner’s

property. Id. at 61-62. Our court held the mechanic’s lien was invalid because the

contractor, not MBC, had contracted with the homeowner and “acknowledged at trial that

                                              9
the contract was not signed by him ‘for and on behalf of’ MBC.” Id. at 63. The contract

made no reference to MBC, and the homeowner made all payments to the contractor rather

than MBC, which were deposited into the contractor’s personal bank account. Id.

       We find that the case at hand is distinct. Unlike in Mullis, where the individual

contractor and his company were two distinct entities, Cambray & Associates is not a legal

entity apart from G.K. Cambray. Bermes unsuccessfully attempts to convince this court

that, “[e]ven if [G.K. Cambray] and ‘Cambray & Associates, Inc.’ were indeed the same

entity, [Massoth] held them out to the consuming public as distinct corporations.”

(Appellant’s Reply Br. p. 3). We, however, find little merit in Bermes’ assertion that he

understood his dealings to be solely with Cambray & Associates.

       The evidence establishes that Bermes was not at all prejudiced by the Lien Notice

because Bermes clearly knew that he “owed money to . . . what I came to understand was

[G.K. Cambray].” (Tr. pp. 93-94). Bermes does not dispute that he did, in fact, obtain the

benefit of the materials and services detailed in the Lien Notice. See Ford, 731 N.E.2d at

472 (“[T]he core function of mechanic’s lien laws is to prevent the inequity of a property

owner enjoying the benefits of the labor and materials furnished by others without

recompense.”). Moreover, Bermes received invoices from the named claimant totaling the

amount specified in the Lien Notice, made a partial payment to the named claimant, and

discussed his carpet and tile selections with Massoth at the address identified in the Lien

Notice. Accordingly, we find G.K. Cambray complied with the Mechanic’s Lien Statute

by naming the proper claimant.

                                    B. Amount Owed

                                            10
        Second, Bermes contends that, notwithstanding a failure to list the proper claimant,

the Mechanic’s Lien is invalid because it overstates the amount Bermes owes to G.K.

Cambray. In the Lien Notice, G.K. Cambray claimed it was entitled to $16,550.48.

According to Bermes, “where the lien claimant has intentionally or through culpable

negligence overstated the amount due, such overstatement will render the whole lien void.”

(Appellant’s Br. p. 24 (citing Abbey Villas Dev. Corp. v. Site Contractors, Inc., 716 N.E.2d

91, 100-01 (Ind. Ct. App. 1999), trans. denied)). On the other hand, as our supreme court

decided long ago, “[a] mistake of that character, which has not operated to the prejudice of

any[]one, will not defeat a lien.” Albrecht v. C.C. Foster Lumber Co., 26 N.E. 157, 157

(Ind. 1890).

        The trial court specifically found that “Bermes is indebted to G.K. Cambray [] in

the sum of $16,550.48.” (Appellant’s App. p. 9). Despite challenging this amount, Bermes

fails to present a cogent argument regarding how or to what extent G.K. Cambray inflated

the total balance.2 We infer from the transcript that Bermes’ may be referring to a $650

discrepancy. During the trial, Bermes asserted he was entitled to a $650 credit against his

balance because he paid the glass company directly to remove and reinstall the glass

shower doors. Apparently, the shower door removal was necessary in order for Neuhaus

to install the decorative shower tile that Massoth had erroneously eliminated from the



2
  Bermes states that “[n]either the [trial] [c]ourt nor [G.K. Cambray] can explain why the invoice that
[G.K. Cambray] identified as the ‘final invoice’ was for the amount of $13,490.14 while the [M]echanic’s
[L]ien was filed for the amount of $16,550.48.” (Appellant’s Reply Br. p. 4). On July 9, 2012, G.K.
Cambray provided Bermes with a statement indicating his account balance was $13,490.14, but we note
that neither this statement nor any of G.K. Cambray’s invoices are labeled as “final.” Rather, on February
24, 2012, Clendenen submitted his “FINAL INVOICE” to Bermes. (Appellant’s App. p. 92).

                                                   11
design. The evidence reveals that G.K. Cambray charged Bermes for the tile, but the

“installation of decorative accents on exterior of shower wall” was completed “at no

charge.” (Appellant’s App. p. 94). Conversely, Bermes tendered no evidence to verify

that he spent $650 as a result of Massoth’s error to warrant a credit.

        The record discloses that G.K. Cambray submitted three separate invoices to

Bermes for a combined total of $31,550.48. The invoices reflect the charges for the

flooring materials and carpet installation detailed in the approved project proposal, as well

as for the lower level carpet installation and the miscellaneous repair work that Bermes

requested. Deducting Bermes’ $15,000 payment from the total invoiced amount, we find

that the trial court correctly determined that Bermes’ outstanding balance totals

$16,550.48. We accordingly conclude that G.K. Cambray’s Mechanic’s Lien is valid.3

                             III. Home Improvement Contracts Act

                                  A. Requirements of the HICA

        Next, Bermes claims that the trial court erred in determining that G.K. Cambray did

not commit a deceptive act because the HICA does not govern the agreement between G.K.

Cambray and Bermes. The HICA governs home improvement contracts that involve “any

alteration, repair, replacement, reconstruction, or other modification of residential

property” in an amount greater than $150. I.C. §§ 24-5-11-3 to -4. The purpose of the

HICA is to protect consumers from “the well-known abuses found in the home

improvement industry.”         Mullis, 716 N.E.2d at 65.            Because consumers are often


3
   For the reasons discussed below, we do not address Bermes’ third contention that the Mechanic’s Lien
is invalid because the underlying contracts are void under the HICA.

                                                   12
unknowledgeable about the building process and construction techniques, they are

beholden to the contractors’ expertise and trustworthiness. Id.

       Pursuant to its purpose, the HICA stipulates that a “home improvement supplier”—

that is, the contracting company—must provide the customer with a home improvement

contract specifying, in part, the name of the customer and address of the real property that

will receive the improvements, the company’s name and contact information, a “reasonably

detailed description of the proposed home improvements[,]” the approximate start and

completion dates, “any contingencies that would materially change the approximate

completion date[,]” and the contract price. I.C. § 24-5-11-10(a). The contract must include

signature lines for both the company and the customer. I.C. § 24-5-11-10(a)(9). “A home

improvement supplier who violates [the HICA] commits a deceptive act that is actionable

by the attorney general or by a consumer under [the Deceptive Consumer Sales Act]” [the

DCSA]. I.C. § 24-5-11-14. See I.C. Ch. 24-5-0.5.

                                B. Violation of the HICA

       Bermes views his business dealings with G.K. Cambray as four separate contracts,

each of which he maintains is void due to G.K. Cambray’s failure to comply with the

HICA. If a home improvement supplier fails to provide a contract, or provides a non-

conforming contract, it is considered “to be a deceptive act and affords the aggrieved

consumer the remedies available to victims . . . under the DCSA.”             Imperial Ins.

Restoration & Remodeling, Inc. v. Costello, 965 N.E.2d 723, 729 (Ind. Ct. App. 2012). A

violation of the HICA, although considered a deceptive act, does not automatically render

the contract void; “rather, it creates a cause of action for which one of the remedies is to

                                            13
declare the contract void.” Id. “[T]o establish entitlement to those remedies, the consumer

must show that the deceptive act was either uncured—meaning that notice was given and

the deceptive act was not cured—or incurable—meaning that the supplier acted with an

intent to defraud or mislead the consumer.” Hayes v. Chapman, 894 N.E.2d 1047, 1053

(Ind. Ct. App. 2008) (citing I.C. § 24-5-0.5-4(a)).

       Here, Bermes filed a Notice of Deceptive Act in which he alleged that G.K.

Cambray failed “to provide a written contract to [Bermes] or to have amendments to such

contract in writing and signed by both parties . . . for certain improvements to [Bermes]’

residence.” (Appellant’s App. p. 76). The record demonstrates that Massoth provided

Bermes with a project proposal, which included Bermes’ name and address, G.K.

Cambray’s contact information; a detailed description of the flooring materials, their

quantities and itemized prices, and their intended placement in the house; a total cost

estimate; and an explanation that the price included the carpet installation. Bermes signed

the proposal on November 9, 2011. In contrast to the statutory requirements, the proposal

did not detail the start and end dates for the project, did not provide any contingencies that

would materially change the projected completion date, nor was it signed by a

representative of G.K. Cambray. We have previously noted that certain incidents of non-

compliance, standing alone, are insufficient to constitute a deceptive act “because no

prejudice resulted therefrom.” Mullis, 716 N.E.2d at 65. In this case, it is undisputed that

there were no written agreements concerning Bermes’ request that G.K. Cambray order

and install carpet for the lower level of his house, G.K. Cambray’s promise to install the



                                             14
overlooked decorative shower tile free of labor charges, or Bermes’ request that Neuhaus

remediate Clendenen’s shoddy work.

       Despite G.K. Cambray’s seeming failure to comply with the HICA, in its

conclusions of law, the trial court determined that the HICA “does not apply because the

project was new construction not a home improvement of an existing dwelling occupied

by a consumer.” (Appellant’s App. p. 10). The HICA defines “residential property” as

“real property that: (1) contains one (1) to four (4) dwelling units; and (2) is used in whole

or in part as a dwelling of a consumer.” I.C. § 24-5-11-7.5(a). During the trial, Bermes

testified that he moved into the house at the end of February. Thus, with the exception of

Neuhaus’ decorative tile installation and repairs to Clendenen’s work, G.K. Cambray

completed the rest of the project prior to Bermes’ occupancy.

       We find that, notwithstanding whether the HICA governs the work that G.K.

Cambray performed while Bermes was actually living in the residence, it would do nothing

to serve the policy behind the HICA to find the contract(s) void. “If we were to so hold,

[G.K. Cambray] would suffer both a serious and undeserved forfeiture.” Imperial Ins.

Restoration & Remodeling, Inc., 965 N.E.2d at 729. The trial court found that “Bermes

did not suffer any actual damages as a result of anything [G.K.] Cambray did or didn’t do.”

(Appellant’s App. p. 9). Additionally, we note that Bermes acted as his own general

contractor and does not assert an inferior bargaining position to that of G.K. Cambray. See

Imperial Ins. Restoration & Remodeling, Inc., 965 N.E.2d at 729. It is well-established in

Indiana that our laws do not look favorably upon windfalls. Id. at 729-30. G.K. Cambray

fully performed its agreed-upon obligations by procuring the materials, installing the

                                             15
carpet, and completing all of the additional work that Bermes specifically requested.

Bermes, who conceded his satisfaction with G.K. Cambray’s workmanship, now argues

that he should be able to enjoy the brand new flooring and tile in his home without having

to compensate G.K. Cambray. We agree with the trial court that “[i]f Bermes were to avoid

paying [G.K.] Cambray[,] he would be unjustly enriched in the amount of $16,550.48.”

(Appellant’s App. p. 9). Therefore, we conclude that G.K. Cambray is not liable for a

deceptive act resulting from a HICA violation.4

                                           CONCLUSION

        Based on the foregoing, we conclude that (1) the trial court did not err in determining

that G.K. Cambray held a valid Mechanic’s Lien against Bermes’ real property; (2) G.K.

Cambray did not commit a deceptive act by failing to comply with the HICA; and (3)

Bermes is not entitled to hold Massoth personally liable.

        Affirmed.

VAIDIK, C. J. and MAY, J. concur




4
  Because we conclude the agreement between G.K. Cambray and Bermes is enforceable, we need not
address Bermes’ final claim that the trial court erred in denying his counterclaim that Massoth should be
held personally liable for the “per se deceptive acts arising from HICA violations.” (Appellant’s Br. p.
30).

                                                    16